Citation Nr: 0809655	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-30 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

The instant appeal arose from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was remanded by the Board of Veterans' Appeals 
(Board) in April 2006 for the sole purpose of obtaining a 
medical opinion as to whether the veteran has tinnitus that 
is related to service.  While the subsequent August 2006 VA 
examination report diagnosed tinnitus, the examiner stated 
that she "cannot resolve this issue [as to whether the 
tinnitus was as likely as not caused by active service] 
without resorting to mere speculation."  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "when a nexus between a current 
disability and an in-service event is 'indicated,' there must 
be a medical opinion that provides some nonspeculative 
determination as to the degree of likelihood that a 
disability was caused by an in-service disease or incident to 
constitute sufficient medical evidence on which the Board can 
render a decision with regard to nexus."  (emphasis added) 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (speculative 
medical opinion cannot establish in-service medical nexus to 
service); Goss v. Brown, 9 Vet. App. 109, 114 (1996) 
(remanding claim for service connection for polyneuropathy 
because VA examiner's statement that he "could not rule out 
nutrition deficiency as a prisoner of war" as the cause of 
the appellant's polyneuropathy was too ambiguous to support 
the Board's finding that the condition was not service 
connected).

Thus, further development, in the form of another medical 
opinion, is warranted, as certain action requested in the 
2006 Board remand has not been performed in full.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion (with 
examination, if necessary) to determine 
the etiology of the veteran's tinnitus.  
The examiner must have an opportunity to 
review the veteran's claims file.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater); that his tinnitus is 
related to service.  A complete rationale 
for any opinion expressed should be 
included in the evaluation report, to 
include upon what medical principles the 
opinion is based and citation to the 
evidence of record upon which the opinion 
is based.  

2.  Thereafter, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims since the 
issuance of the last SSOC.  The veteran 
and his representative should be given the 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



